ORDER DENYING PETITION FOR REHEARING
*41Introduction
This controversy began when appellant Punefuolemotu M. Tuaolo ("Punefu") filed a claim to the matai title "Tuaolo" of the village of Pago Pago. • Ip. response,/to ,- Ppnefu's, action,appellant ,Saelua: Faate'a ("Tutuvanu") and appellee Manaia E.T. Vaivao Fruean ("Vaivao") filed counterclaims. After, a trial on-the; iperits,the trial- court awarded the title to Vaivao. Punefu and Tutuvanu,, appealed the trial court's decision, alleging (1) that the trial court's decision was clearly erroneous, and (2) that an appearance of partiality among the sitting associate judges impermissibly tainted the trial court's proceedings.
On June 16, 1997, this court issued an -opinion and order that rejected appellants' contentions and affirmed the decision of the trial court. On Jime.27., 1997, Punefu.filed a petition for ,rehearing. , . : .
Discussion
"A rehearing is not a matter of right, but is a privilege granted at the discretion of the appellate court," Fanene v. Fanene, 30 A.S.R. 2d 115, 116 (1996). The decision of an appellate court will stand unless the .petitioner cap present an argument demonstrating, that tfte appellate court "overlooked-or misapprehended" particular, "points of law or fact:" A.C.R. 40. .
Ip.the instapt-case, Punefp's petition;for rehearing primarily rehashes the sanie sarguments, that¡ he. presented an the initial appeal-arguments, that we concluded were ,unpersuasive.,. See Toleafoa v. American Samoa Gov't, 26 A.S.R.2d 71, 72 (App. Div. 1994); see also Soli Corp. v. Amerika Samoa Bank, 25 A.S.R.2d 94, 95 (App. Div. 1993). We find nothing in the petition-for rehearing-that exposes "demonstrable mistake" in our June 16, 1997, Opinion and Order. Toleafoa at 72. ■ , . ;
Accordingly, the petition fpr rehearing is p.ENIED.,
It is so Ordered,